The petition satisfies the requirements of SCR 98(5). Accordingly,
                   we approve attorney Nancy Beth Page's resignation. SCR 98(5)(0(2). The
                   petition is hereby granted.
                               It is so ORDERED.



                                                                                , C.J.
                                                    Gibbons


                                                                                    J.



                                                                                    J.
                                                    Hardesty



                                                     1:244.ACL
                                                    Parraguirre ir



                                                    Douglas


                                                     cr
                                                     Cherry
                                                                                ,   J.



                                                     ritc±k.
                                                    Saitta
                                                                                    J.




                   cc: David A. Clark, Bar Counsel
                        Kimberly K. Farmer, Executive Director, State Bar of Nevada
                        Nancy Beth Page
                        Perry Thompson, Admissions Office, United States Supreme Court
SUPREME COURT
      OF
    NEVADA
                                                       2
(0) 1947A .C194.